
	
		II
		111th CONGRESS
		2d Session
		S. 3464
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2010
			Mr. Lugar (for himself,
			 Mr. Graham, and Ms. Murkowski) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To establish an energy and climate policy framework to
		  reach measurable gains in reducing dependence on foreign oil, saving Americans
		  money, improving energy security, and cutting greenhouse gas emissions, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Practical Energy and Climate
			 Plan Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Reducing foreign oil dependence
					Subtitle A—Vehicle efficiency
					Sec. 101. Fuel efficiency standards.
					Sec. 102. Revenue neutral fuel performance program for motor
				vehicles.
					Subtitle B—Fuel choice
					Sec. 111. Production incentives for renewable
				fuels.
					Sec. 112. Ensuring the availability of dual fueled automobiles
				and light duty trucks.
					TITLE II—Energy efficiency
					Subtitle A—National building energy performance
				standards
					Sec. 201. Greater energy efficiency in building
				codes.
					Subtitle B—Federal buildings
					Sec. 211. Energy efficient Federal buildings.
					Subtitle C—Homes and Buildings Energy Retrofits
				Program
					Sec. 221. Definitions.
					Sec. 222. Homes and Buildings Energy Retrofits
				Program.
					Sec. 223. General provisions.
					Sec. 224. Authorization of appropriations.
					Subtitle D—Rural energy savings program
					Sec. 231. Rural energy savings program.
					Subtitle E—Industrial energy efficiency
					Sec. 241. State partnership industrial energy efficiency
				revolving loan program.
					Subtitle F—Appliance and equipment efficiency standards
				
					Sec. 251. Appliance and equipment efficiency.
					Sec. 252. Federal procurement of energy efficient
				products.
					TITLE III—Diverse domestic power
					Sec. 301. Federal diverse energy standard.
					Sec. 302. Fossil fuel generating facility retirement
				program.
					Sec. 303. Funding for loan guarantees for advanced nuclear
				energy facilities.
					TITLE IV—Measurement and review of energy and climate
				programs
					Sec. 401. Measurement and review of energy and climate change
				programs.
				
			IReducing foreign
			 oil dependence
			AVehicle
			 efficiency
				101.Fuel
			 efficiency standards
					(a)Standards for
			 light vehiclesSection 32902 of title 49, United States Code, is
			 amended—
						(1)in subsection
			 (a), by inserting , reflecting at least a 4 percent annual increase
			 beginning in model year 2017 (rounded to the nearest 1/10
			 mile per gallon) before the period at the end;
						(2)in subsection
			 (b)—
							(A)in paragraph
			 (2)—
								(i)in
			 subparagraph (A)—
									(I)in the
			 subparagraph heading, by striking 2020 and inserting 2016;
									(II)by striking
			 2020 and inserting 2016; and
									(III)by striking
			 35 and inserting 34.1;
									(ii)in
			 subparagraph (B)—
									(I)in the
			 subparagraph heading, by striking 2021 and inserting 2017;
									(II)by striking
			 2021 and inserting 2017; and
									(III)by inserting
			 , reflecting at least a 4 percent annual increase for each model
			 year before the period at the end; and
									(iii)in subparagraph
			 (C)—
									(I)by striking
			 subparagraph (A) and inserting subparagraphs (A) and
			 (B);
									(II)by striking
			 and ending with model year 2020; and
									(III)by adding at
			 the end the following: The projected aggregate level of average fuel
			 economy for model year 2017 and each succeeding model year shall reflect at
			 least a 4 percent increase from the level for the prior model year (rounded to
			 the nearest 1/10 mile per gallon).; and
									(B)by adding at the
			 end the following:
								
									(5)Unified
				regulatory requirementsRegulations under this subsection and
				amendments to regulations under subsection (c) shall, to the maximum extent
				practicable, be promulgated (including through joint rulemaking), coordinated,
				and implemented in conjunction with pollutant regulations promulgated by the
				the Administrator of the Environmental Protection
				Agency.
									;
							(3)in subsection
			 (c)—
							(A)by inserting
			 (1) before The Secretary;
							(B)by striking
			 that model year. and inserting the following: “model year,
			 including to a level lower than a 4 percent annual increase if the Secretary
			 determines the standards prescribed under subsection (b) for each model
			 year—
								
									(A)are technologically
				unachievable;
									(B)cannot be achieved without materially
				reducing the overall safety of automobiles manufactured or sold in the United
				States; or
									(C)is shown, by clear and convincing
				evidence, not to be cost effective.
									(2)If a standard reflecting a level
				lower than a 4 percent annual increase is prescribed for a model year under
				subsection (b), such standard shall be the maximum standard that—
										(A)is technologically achievable;
										(B)can be achieved without materially
				reducing the overall safety of automobiles manufactured or sold in the United
				States; and
										(C)is cost
				effective.
										;
							(C)by striking
			 Section 553 and inserting the following:
								
									(3)Section
				553
									;
				and
							(D)by adding at the
			 end the following:
								
									(4)Not later than 90 days before issuing
				an amended standard that would lower the fuel economy standards below the level
				prescribed under subsection (b), the Secretary shall—
										(A)provide written notification to the
				Committee on Energy and Commerce of the House
				of Representatives, the Committee on Commerce, Science, and Transportation of the
				Senate, and the Committee on Energy and Natural Resources of the
				Senate, regarding the amendments made to the fuel economy
				standards prescribed in subsection (b); and
										(B)make publicly available
				non-proprietary documentation regarding the amendment
				decision
										;
				and
							(4)in subsection
			 (f)—
							(A)by striking
			 When deciding and inserting (1) In
			 determining;
							(B)by striking
			 economic practicability and inserting cost
			 effectiveness; and
							(C)by adding at the
			 end the following:
								
									(2)In determining cost effectiveness
				under paragraph (1), the Secretary of Transportation shall take into account
				the total value to the Nation of reduced petroleum use, including the value of
				reducing external costs of petroleum use, using a value for such costs equal to
				50 percent of the value of a gallon of gasoline saved or the amount determined
				in an analysis of the external costs of petroleum use that considers—
										(A)value to consumers;
										(B)economic security;
										(C)national security;
										(D)foreign policy;
										(E)the impact of oil use on—
											(i)sustained cartel rents paid to
				foreign suppliers;
											(ii)long-run potential gross domestic
				product due to higher normal-market oil price levels, including inflationary
				impacts;
											(iii)import costs, wealth transfers,
				and potential gross domestic product due to increased trade imbalances;
											(iv)import costs and wealth transfers
				during oil shocks;
											(v)macroeconomic dislocation and
				adjustment costs during oil shocks;
											(vi)the cost of existing energy
				security policies, including the management of the Strategic Petroleum
				Reserve;
											(vii)the timing and severity of the
				oil peaking problem;
											(viii)the risk, probability, size, and
				duration of oil supply disruptions;
											(ix)OPEC strategic behavior and
				long-run oil pricing;
											(x)the short term elasticity of energy
				demand and the magnitude of price increases resulting from a supply
				shock;
											(xi)oil imports, military costs, and
				related security costs, including intelligence, homeland security, sea lane
				security and infrastructure, and other military activities;
											(xii)oil imports, diplomatic and
				foreign policy flexibility, and connections to geopolitical strife, terrorism,
				and international development activities;
											(xiii)all relevant environmental
				hazards under the jurisdiction of the Environmental Protection Agency;
				and
											(xiv)well-to-wheels urban and local
				air emissions of pollutants and their uninternalized
				costs;
											(F)the impact of the oil or energy
				intensity of the United States economy on the sensitivity of the economy to oil
				price changes, including the magnitude of gross domestic product losses in
				response to short-term price shocks or long-term price increases;
										(G)the impact of United States payments
				for oil imports on political, economic, and military developments in unstable
				or unfriendly oil exporting countries;
										(H)the uninternalized costs of pipeline
				and storage oil seepage, and for risk of oil spills from production, handling,
				transport, and related landscape damage; and
										(I)additional relevant factors, as
				determined by the Secretary in consultation with the Secretary of Energy, the
				Administrator of the Environmental Protection Agency, the Secretary of State,
				the Secretary of Defense, the Secretary of Homeland Security, and the Director
				of National Intelligence.
										(3)In considering the value to consumers
				of a gallon of gasoline saved, the Secretary of Transportation may not use a
				value that is less than the greatest of—
										(A)the average national cost of a gallon
				of gasoline sold in the United States during the 12-month period ending on the
				date on which the new fuel economy standard is proposed;
										(B)the most recent weekly estimate by the
				Energy Information Administration of the Department of Energy of the average
				national cost of a gallon of gasoline (all grades) sold in the United States;
				or
										(C)the gasoline prices projected by the
				Energy Information Administration for the 20-year period beginning in the year
				following the year in which the standards are
				established.
										.
							(b)Standards for
			 medium- and heavy-Duty vehiclesSection 32902(k) of title 49,
			 United States Code, is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (C), by striking and at the end;
							(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(E)greatest achievable fuel efficiency
				improvement targets for rules pertaining to commercial medium- and heavy-duty
				vehicles and work trucks, taking into consideration the national security and
				economic benefits of reduced petroleum consumption and relevant factors in the
				manufacture and work accomplished of such
				vehicles.
									;
							(2)in paragraph
			 (2)—
							(A)by striking
			 Not later and inserting the following:
								
									(A)ImplementationNot
				later
									; 
							(B)by striking
			 fuel economy standards and inserting fuel efficiency
			 standards (taking into consideration the national security and economic
			 benefits of reduced petroleum consumption);
							(C)by striking
			 The Secretary may and inserting the following:
								
									(B)Separate
				standardsThe Secretary
				may
									;
							(D)in subparagraph
			 (B), as designated by subparagraph (C) of this paragraph, by adding at the end
			 the following: Recognizing the differentiated level of technological
			 development and data available between classes, as identified by the National
			 Academy of Sciences report Technologies and Approaches to Reducing the
			 Fuel Consumption of Medium- and Heavy-Duty Vehicles, the Secretary may
			 implement regulations for certain vehicle classes and vehicle components
			 authorized under this subsection, as designated by the Secretary, on an
			 accelerated basis.; and
							(E)by adding at the
			 end the following:
								
									(C)Applicability;
				adjustmentsStandards issued under this subsection—
										(i)may apply
				to—
											(I)vehicle
				components;
											(II)whole vehicles
				based on 1 or more attributes; or
											(III)any combination
				of (I) and (II);
											(ii)shall, subject
				to paragraph (3)—
											(I)be implemented
				for vehicles manufactured for sale in the United States during or before model
				year 2017; and
											(II)allow for fuel
				efficiency regulation of vehicle components or whole vehicles before such model
				year; and
											(iii)shall
				periodically, but not less frequently than every 4 model years, be adjusted to
				achieve the maximum technologically feasible fuel efficiency improvements
				(taking into account considerations of oil import dependence) which do not
				materially affect vehicle safety and that are cost effective.
										(D)Cost effective
				criteriaAs used in subparagraph (C)(iii), the term cost
				effective shall be subject to considerations established under
				subsection (f) and other criteria determined by the Secretary;
									(E)Waiver;
				notification; reviewThe Secretary may waive adjustments to the
				standards issued under this subsection if the Secretary determines that any
				such adjustment is not necessary to achieve the maximum technologically
				feasible fuel efficiency improvements. If such a determination is made, the
				Secretary shall provide written notification to the
				Committee on Energy and Commerce of the House
				of Representatives, the Committee on Commerce, Science, and Transportation of the
				Senate, and the Committee on Energy and Natural Resources of the
				Senate, not later than 180 days before the day that is 4 years
				after the day on which the most recent standards came into effect. The
				Secretary shall review any determination made under this subparagraph every 2
				years.
									;
				and
							(3)by adding at the
			 end the following:
							
								(4)Unified
				regulatory requirementsRegulations issued pursuant to paragraph
				(2) shall, to the maximum extent practicable, be established (including through
				joint rulemaking), coordinated, and implemented in conjunction with pollutant
				regulations administered by the Environmental Protection
				Agency.
								.
						102.Revenue
			 neutral fuel performance program for motor vehicles
					(a)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this section or section 103 an amendment or
			 repeal is expressed in terms of an amendment to, or repeal of, a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Internal Revenue Code of 1986.
					(b)Fuel
			 performance rebateSubpart B
			 of part IV of subchapter A of chapter 1 (relating to other credits) is amended
			 by inserting after section 30D the following new section:
						
							30E.Fuel
				performance rebate
								(a)Allowance of
				credit
									(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the amount
				determined under paragraph (2) with respect to any new qualified fuel-efficient
				motor vehicle placed in service by the taxpayer during the taxable year.
									(2)Credit
				amountWith respect to each new qualified fuel-efficient motor
				vehicle, the amount determined under this paragraph shall be equal to the
				product of—
										(A)the absolute
				value of the difference between the fuel-economy rating and the reference
				fuel-economy rating for such motor vehicle for the model year, and
										(B)100, and
										(C)the applicable
				amount.
										(3)Applicable
				amountFor purposes of paragraph (2)(C), the applicable amount is
				equal to—
										(A)in the case of
				model year 2011—
											(i)$1,000, or
											(ii)$2,000, if the
				fuel-economy rating for such motor vehicle is at least 50 percent more
				efficient than the reference fuel-economy rating for such motor vehicle as
				determined under paragraph (2)(A), and
											(B)in the case of
				any succeeding model year—
											(i)$1,500, or
											(ii)$2,500, if the
				fuel-economy rating for such motor vehicle is at least 50 percent more
				efficient than the reference fuel-economy rating for such motor vehicle as
				determined under paragraph (2)(A), or
											(iii)$3,500, if the
				fuel-economy rating for such motor vehicle is at least 75 percent more
				efficient than the reference fuel-economy rating for such motor vehicle as
				determined under paragraph (2)(A).
											(b)New qualified
				fuel-Efficient motor vehicleFor purposes of this section, the
				term new qualified fuel-efficient motor vehicle means a passenger
				automobile or light truck—
									(1)which is treated
				as a motor vehicle for purposes of title II of the Clean Air Act,
									(2)which achieves a
				fuel-economy rating that is more efficient than the reference fuel-economy
				rating for such motor vehicle for the model year,
									(3)for which standards are prescribed pursuant
				to section 32902 of title 49, United States Code,
									(4)the original use
				of which commences with the taxpayer,
									(5)which is acquired
				for use or lease by the taxpayer and not for resale,
									(6)the purchase
				price of which, less the amount allowable under subsection (a) with respect to
				such vehicle, does not exceed $50,000, and
									(7)which is made by
				a manufacturer beginning with model year 2013.
									(c)Application
				with other credits
									(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
									(2)Refundable
				personal credit
										(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart C for such taxable
				year (and not allowed under subsection (a)).
										(B)Refundable
				credit may be transferred
											(i)In
				generalA taxpayer may, in connection with the purchase of a new
				qualified fuel-efficient motor vehicle, transfer any refundable credit
				described in subparagraph (A) to any person who is in the trade or business of
				selling new qualified fuel-efficient motor vehicles and who sold such vehicle
				to the taxpayer, but only if such person clearly discloses to such taxpayer,
				through the use of a window sticker attached to the new qualified
				fuel-efficient vehicle—
												(I)the amount of the
				refundable credit described in subparagraph (A) with respect to such vehicle,
				and
												(II)a notification
				that the taxpayer will not be eligible for any credit under section 30, 30B, or
				30D with respect to such vehicle unless the taxpayer elects not to have this
				section apply with respect to such vehicle.
												(ii)CertificationA
				transferee of a refundable credit described in subparagraph (A) may not claim
				such credit unless such claim is accompanied by a certification to the
				Secretary that the transferee reduced the price the taxpayer paid for the new
				qualified fuel-efficient motor vehicle by the entire amount of such refundable
				credit.
											(iii)Consent
				required for revocationAny transfer under clause (i) may be
				revoked only with the consent of the Secretary.
											(iv)RegulationsThe
				Secretary may prescribe such regulations as necessary to ensure that any
				refundable credit described in clause (i) is claimed once and not retransferred
				by a transferee.
											(d)Other
				definitionsFor purposes of this section—
									(1)Fuel-economy
				ratingThe term fuel-economy rating means, with
				respect to any motor vehicle, the combined fuel-economy rating for such motor
				vehicle, expressed in gallons per mile, determined in accordance with section
				32904 of title 49, United States Code.
									(2)Model
				yearThe term model year has the meaning given such
				term under section 32901(a) of such title 49.
									(3)Motor
				vehicleThe term motor vehicle means any vehicle
				which is manufactured primarily for use on public streets, roads, and highways
				(not including a vehicle operated exclusively on a rail or rails) and which has
				at least 4 wheels.
									(4)Reference
				fuel-economy ratingThe term reference fuel-economy
				rating means, with respect to any motor vehicle, the fuel economy
				standard for such motor vehicle, expressed in gallons per mile, calculated by
				applying the relevant vehicle attributes to the mathematical function published
				pursuant to section 32902(b)(3)(A) of title 49, United States Code.
									(5)Other
				termsThe terms automobile, passenger
				automobile, light truck, and manufacturer have
				the meanings given such terms in regulations prescribed by the Administrator of
				the Environmental Protection Agency for purposes of the administration of title
				II of the Clean Air Act (42 U.S.C. 7521 et seq.).
									(e)Special
				rules
									(1)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit so allowed (determined without regard to
				subsection (c)).
									(2)No double
				benefitNo other credit shall be allowable under this chapter for
				a new qualified fuel-efficient motor vehicle with respect to which a credit is
				allowed under this section.
									(3)Property used
				by tax-exempt entityIn the case of a vehicle whose use is
				described in paragraph (3) or (4) of section 50(b) and which is not subject to
				a lease, the person who sold such vehicle to the person or entity using such
				vehicle shall be treated as the taxpayer that placed such vehicle in service,
				but only if such person clearly discloses to such person or entity in a
				document the amount of any credit allowable under subsection (a) with respect
				to such vehicle (determined without regard to subsection (c)). For purposes of
				subsection (c), property to which this paragraph applies shall be treated as of
				a character subject to an allowance for depreciation.
									(4)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowable under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(5)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit (including recapture in the case of a
				lease period of less than the economic life of a vehicle).
									(6)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
									(7)Interaction with
				air quality and motor vehicle safety standardsA motor vehicle shall not be considered
				eligible for a credit under this section unless such vehicle is in compliance
				with—
										(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provisions under a waiver under section 209(b) of
				the Clean Air Act), and
										(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
										(8)Inflation
				adjustmentIn the case of any model year beginning in a calendar
				year after 2011, each dollar amount in subsection (a)(3)(B) shall be increased
				by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				model year begins, determined by substituting 2010 for
				1992 in subparagraph (B) thereof.
										Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $100.(f)Regulations
									(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				promulgate such regulations as necessary to carry out the provisions of this
				section.
									(2)Coordination in
				prescription of certain regulationsThe Secretary of the
				Treasury, in coordination with the Secretary of Transportation and the
				Administrator of the Environmental Protection Agency, shall prescribe such
				regulations as necessary to determine whether a motor vehicle meets the
				requirements to be eligible for a credit under this
				section.
									.
					(c)Credit allowed
			 against alternative minimum tax
						(1)Business
			 creditSection 38(c)(4)(B) is amended—
							(A)by redesignating
			 clauses (i) through (viii) as clauses (ii) through (ix), respectively;
			 and
							(B)by inserting
			 before clause (ii) (as so redesignated) the following new clause:
								
									(i)the credit
				determined under section
				30E,
									.
							(2)Personal
			 credit
							(A)Section
			 24(b)(3)(B) is amended by striking and 30D and inserting
			 30D, and 30E.
							(B)Section
			 25(e)(1)(C)(ii) is amended by inserting 30E, after
			 30D,.
							(C)Section 25B(g)(2) is amended by striking
			 and 30D and inserting 30D, and 30E.
							(D)Section 26(a)(1) is amended by striking
			 and 30D and inserting 30D, and 30E.
							(E)Section 904(i) is
			 amended by striking and 30D and inserting 30D, and
			 30E.
							(d)Display of
			 creditSection 32908(b)(1) of title 49, United States Code, is
			 amended—
						(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G); and
						(2)by inserting
			 after subparagraph (D) the following new subparagraph:
							
								(E)the amount of the
				fuel-efficient motor vehicle credit allowable with respect to the sale of the
				automobile under section 30E of the Internal Revenue Code of 1986 (26 U.S.C.
				30E).
								.
						(e)Conforming
			 amendments
						(1)Section 38(a) is
			 amended—
							(A)in paragraph
			 (34), by striking plus at the end;
							(B)in paragraph
			 (35), by striking the period at the end and inserting , plus;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(36)the portion of
				the fuel performance rebate to which section 30E(c)(1)
				applies.
									.
							(2)Section 1016(a)
			 is amended—
							(A)in paragraph
			 (36), by striking and at the end;
							(B)in paragraph
			 (37), by striking the period at the end and inserting , and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(38)to the extent
				provided in section
				30E(e)(1).
									.
							(3)Section 6501(m)
			 is amended by inserting 30E(e)(6), after
			 30D(e)(4),.
						(4)The table of
			 section for subpart C of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 30D the following new item:
							
								
									Sec. 30E. Fuel performance
				rebate.
								
								.
						(f)Revenue
			 neutrality provisions for fuel performance creditSection 4064 is
			 amended to read as follows:
						
							4064.Fiscal offset
				provisions for fuel performance credit
								(a)Imposition of
				tax
									(1)In
				generalThere is hereby imposed on the sale by the manufacturer
				of each fuel guzzler motor vehicle a tax equal to the product of—
										(A)the absolute
				value of the difference between the fuel-economy rating and the reference
				fuel-economy rating for such motor vehicle for the model year, and
										(B)100, and
										(C)the applicable
				amount.
										(2)Applicable
				amountFor purposes of paragraph (1)(C), the applicable amount is
				equal to—
										(A)$1,500, or
										(B)$2,500, if the
				fuel-economy rating for such motor vehicle is more than 50 percent less
				efficient than the reference fuel-economy rating for such motor vehicle as
				determined under paragraph (1)(A), or
										(C)$3,500, if the
				fuel-economy rating for such motor vehicle is more than 75 percent less
				efficient than the reference fuel-economy rating for such motor vehicle as
				determined under paragraph (1)(A).
										(b)Fuel guzzler
				motor vehicleFor purposes of this section—
									(1)In
				generalThe term fuel guzzler motor vehicle means a
				passenger automobile or light truck—
										(A)which is treated
				as a motor vehicle for purposes of title II of the Clean Air Act,
										(B)which achieves a
				fuel-economy rating that is less efficient than the reference fuel-economy
				rating for such motor vehicle for the model year,
										(C)which has a gross vehicle weight rating of
				not more than 8,500 pounds, and
										(D)which is made by
				a manufacturer beginning with model year 2013.
										(2)Exception for
				emergency vehiclesThe term fuel guzzler motor
				vehicle does not include any vehicle sold for use and used—
										(A)as an ambulance
				or combination ambulance-hearse,
										(B)by the United
				States or by a State or local government for police or other law enforcement
				purposes, or
										(C)for other
				emergency uses prescribed by the Secretary by regulations.
										(c)Other
				definitionsFor purposes of this section—
									(1)Fuel-economy
				ratingThe term fuel-economy rating means, with
				respect to any motor vehicle, the combined fuel-economy rating for such motor
				vehicle, expressed in gallons per mile, determined in accordance with section
				32904 of title 49, United States Code.
									(2)Model
				yearThe term model year has the meaning given such
				term under section 32901(a) of such title 49.
									(3)Motor
				vehicleThe term motor vehicle means any vehicle
				which is manufactured primarily for use on public streets, roads, and highways
				(not including a vehicle operated exclusively on a rail or rails) and which has
				at least 4 wheels.
									(4)Reference
				fuel-economy ratingThe term reference fuel-economy
				rating means, with respect to any motor vehicle, the fuel economy
				standard for such motor vehicle, expressed in gallons per mile, calculated by
				applying the relevant vehicle attributes to the mathematical function published
				pursuant to section 32902(b)(3)(A) of title 49, United States Code.
									(5)Other
				termsThe terms automobile, passenger
				automobile, light truck, and manufacturer have
				the meanings given such terms in regulations prescribed by the Administrator of
				the Environmental Protection Agency for purposes of the administration of title
				II of the Clean Air Act (42 U.S.C. 7521 et seq.).
									(d)Inflation
				adjustmentIn the case of any model year beginning in a calendar
				year after 2010, each dollar amount in subsection (a)(2) shall be increased by
				an amount equal to—
									(1)such dollar
				amount, multiplied by
									(2)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the model year begins, determined by substituting
				2009 for 1992 in subparagraph (B) thereof.
									Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
					(g)Conforming
			 amendments
						(1)The heading for
			 part I of subchapter A of chapter 32 is amended by striking
			 Gas
			 and inserting Fuel.
						(2)The table of
			 parts for subchapter A of chapter 32 is amended by striking Gas
			 in the item relating to part I and inserting Fuel.
						(3)The table of
			 sections for part I of subchapter A of chapter 32 is amended by striking
			 Gas in the item relating to section 4064 and inserting
			 Fuel.
						(4)The heading for
			 subsection (d) of section 1016 is amended by striking gas guzzler tax and
			 inserting fuel
			 performance fee.
						(5)The heading for
			 subsection (e) of section 4217 is amended by striking gas guzzler tax and
			 inserting fuel
			 performance fee.
						(6)The heading for
			 subparagraph (B) of section 4217(e)(3) is amended by striking
			 gas guzzler
			 tax and inserting fuel performance
			 fee.
						(7)Section 4217(e)
			 is amended by striking gas guzzler tax each place it appears and
			 inserting fuel performance fee.
						(h)Effective
			 dateThe amendments made by
			 subsections (a) through (e) shall apply to property placed in service after the
			 date of the enactment of this Act. The amendments made by subsections (f) and
			 (g) shall apply to sales of vehicles beginning with model year 2013.
					BFuel
			 choice
				111.Production
			 incentives for renewable fuelsSection 942 of the Energy Policy Act of 2005
			 (42 U.S.C. 16251) is amended—
					(1)in the section
			 heading, by striking cellulosic biofuels and inserting
			 renewable
			 fuels;
					(2)by striking
			 cellulosic biofuels each place it appears (other than subsection
			 (b)(1)) and inserting renewable fuels;
					(3)in subsection
			 (a), by striking biofuels each place it appears and inserting
			 renewable fuels;
					(4)in subsection
			 (b)—
						(A)by striking
			 paragraph (1);
						(B)by redesignating
			 paragraph (2) as paragraph (1); and
						(C)by inserting
			 after paragraph (1) (as so redesignated) the following:
							
								(2)Renewable
				fuel
									(A)In
				generalThe term renewable fuel has the meaning
				given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C.
				7545(o)(1)).
									(B)InclusionThe
				term renewable fuel includes algae.
									(C)ExclusionThe
				term renewable fuel does not include
				grain.
									;
				and
						(5)in subsection
			 (f), by inserting for each of fiscal years 2011 through 2015
			 before the period at the end.
					112.Ensuring the
			 availability of dual fueled automobiles and light duty trucks
					(a)In
			 generalChapter 329 of title 49, United States Code, is amended
			 by inserting after section 32902 the following:
						
							32902A.Requirement
				to manufacture dual fueled automobiles and light duty trucks
								(a)In
				generalFor each model year
				listed in the following table, each manufacturer shall ensure that the
				percentage of automobiles and light duty trucks manufactured by the
				manufacturer for sale in the United States that are dual fueled automobiles and
				light duty trucks is not less than the percentage set forth for that model year
				in the following table:
									
										
											
												Model YearPercentage
												
											
											
												Model years 2013 and 201450 percent
												
												Model year 2015 and each subsequent model year90 percent.
												
											
										
									
								(b)ExceptionSubsection
				(a) shall not apply to automobiles or light duty trucks that operate only on
				electricity or other non-petroleum based energy
				sources.
								.
					(b)Clerical
			 amendmentThe table of sections for chapter 329 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 32902 the following:
						
							
								32902A. Requirement to manufacture dual fueled automobiles and
				light duty
				trucks.
							
							.
					(c)RulemakingNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe regulations to carry out the amendments made by
			 this Act.
					IIEnergy
			 efficiency
			ANational building
			 energy performance standards
				201.Greater energy
			 efficiency in building codes
					(a)In
			 generalSection 304 of the Energy Conservation and Production Act
			 (42 U.S.C. 6833) is amended to read as follows:
						
							304.Updating State
				building energy efficiency codes
								(a)Updating
				national model building energy codes
									(1)Targets
										(A)In
				generalThe Secretary shall support updating the national model
				building energy codes and standards at least every 3 years to achieve overall
				energy savings, compared to the 2006 IECC for residential buildings and ASHRAE
				Standard 90.1–2004 for commercial buildings.
										(B)Minimum
				requirementsThe targets for overall energy savings shall be at
				least a—
											(i)30 percent
				reduction in energy use relative to a comparable building constructed in
				compliance with the 2006 IECC by January 1, 2012;
											(ii)30 percent
				reduction in energy use relative to a comparable building constructed in
				compliance with the ASHRAE Standard 90.1–2004 by May 1, 2012;
											(iii)50 percent
				reduction in energy use relative to a comparable building constructed in
				compliance with the 2006 IECC by January 1, 2015; and
											(iv)50 percent
				reduction in energy use relative to a comparable building constructed in
				compliance with the ASHRAE Standard 90.1–2004 by January 1, 2017.
											(C)Specific
				years
											(i)In
				generalTargets for specific dates subsequent to the dates
				established under clauses (i) and (ii) of subparagraph (B) shall be set by the
				Secretary at least 3 years in advance of each target date, coordinated with the
				IECC and ASHRAE Standard 90.1 cycles, at a level of energy efficiency that is
				technologically feasible and life-cycle cost effective and on a path to
				achieving net-zero-energy buildings.
											(ii)Different
				target years
												(I)In
				generalSubject to paragraph (2)(D), not later than 3 years prior
				to implementation of clauses (iii) and (iv) of subparagraph (B), the Secretary
				may set a different target date for the targets established under those clauses
				if the Secretary determines that a 50 percent target cannot be met by the
				target date.
												(II)NoticeNot
				later than 15 days prior to a determination made under subclause (I), the
				Secretary shall inform the Committee on Energy and Natural Resources of the
				Senate and the Committee on Energy and Commerce of the House of Representatives
				of the determination.
												(D)Technical
				assistance to model code-setting and standard development
				organizations
											(i)In
				generalThe Secretary shall, on a timely basis, provide technical
				assistance to model code-setting and standard development organizations.
											(ii)AssistanceThe
				assistance shall, to the maximum extent practicable, include technical
				assistance identified by the organizations such as for—
												(I)evaluating codes
				or standards proposals or revisions;
												(II)building energy
				analysis and design tools;
												(III)building
				demonstrations; and
												(IV)design
				assistance and training.
												(E)Amendment
				proposalsThe Secretary shall submit codes and standards
				amendment proposals to the model code-setting and standards development
				organizations, with supporting evidence, sufficient to enable the national
				model building energy codes and standards to meet the targets established under
				subparagraph (B).
										(2)Revision of
				building energy use standards
										(A)In
				generalIf the provisions of the IECC or ASHRAE Standard 90.1
				regarding building energy use are revised, the Secretary shall make a
				determination not later than 180 days after the date of the revision, on
				whether the revision will—
											(i)improve energy
				efficiency in buildings; and
											(ii)meet the targets
				under paragraph (1).
											(B)Codes or
				standards not meeting targets
											(i)In
				generalIf the Secretary makes a determination under subparagraph
				(A)(ii) that a code or standard does not meet the targets established under
				paragraph (1), not later than 1 year after the date of the determination, the
				Secretary shall provide the model code or standard developer with proposed
				changes that would result in a model code or standard that meets the
				targets.
											(ii)Incorporation
				of changesOn receipt of the proposed changes, the model code or
				standard developer shall have an additional 180 days to incorporate the
				proposed changes into the model code or standard.
											(iii)Establishment
				by SecretaryIf the proposed changes are not incorporated into
				the model code or standard, the Secretary shall establish a modified code or
				standard that meets the established targets.
											(iv)AdministrationAny
				code or standard modified under this subparagraph shall—
												(I)achieve a level
				of energy savings that is technologically feasible and life-cycle
				cost-effective;
												(II)be based on the
				latest edition of the IECC or ASHRAE Standard 90.1, including any subsequent
				amendments, addenda, or additions, but may also consider other model codes or
				standards; and
												(III)serve as the
				baseline for the next determination under subparagraph (A)(i).
												(C)Codes or
				standards not updated for 3 years
											(i)In
				generalIf the model code or standard is not revised by a target
				date under paragraph (1)(B), the Secretary shall, not later than 1 year after
				the target date, establish a modified code or standard that meets the targets
				under paragraph (1)(B).
											(ii)RequirementsAny
				modified code or standard shall—
												(I)achieve a level
				of energy savings that is technologically feasible and life-cycle
				cost-effective;
												(II)be based on the
				latest revision of the IECC or ASHRAE Standard 90.1, including any amendments
				or additions to the code or standard, but may also consider other model codes
				or standards; and
												(III)serve as the
				baseline for the next determination under subparagraph (A)(i).
												(D)AdministrationThe
				Secretary shall—
											(i)provide an
				opportunity for public comment on targets, determinations, and modified codes
				and standards under this subsection; and
											(ii)publish in the
				Federal Register notice of targets, determinations, and modified codes and
				standards under this subsection.
											(b)Establishing
				minimum building efficiency standard
									(1)Determination
				of minimum building efficiency standard
										(A)In
				generalIf the Secretary makes an affirmative determination or
				establishes a modified code or standard under paragraph (2), the Secretary
				shall establish the modified code or standard as the Minimum Building
				Efficiency Standard.
										(B)State
				notificationThe Secretary shall notify each State of the
				determination of the Minimum Building Efficiency Standard not later than 30
				days after establishing or modifying the standard.
										(2)Initial minimum
				building efficiency standardAs of the date of enactment of the
				Practical Energy and Climate Plan Act of
				2010, the Minimum Building Efficiency Standard shall be—
										(A)the 2009 IECC for
				residential buildings; and
										(B)the ASHRAE
				Standard 90.1–2007 for commercial buildings.
										(c)State
				certification of building energy code updates
									(1)Review and
				updating of codes by each State
										(A)In
				generalNot later than 2 years after the date on which the
				Minimum Building Efficiency Standard is established under subsection (b), each
				State shall certify to the Secretary whether or not the State has reviewed and
				updated the provisions of the residential and commercial building codes of the
				State regarding energy efficiency.
										(B)DemonstrationFor
				a State to be in compliance with this section, the certification under
				subparagraph (A) shall include a demonstration that the code provisions that
				are in effect throughout the State—
											(i)meet or exceed
				the Minimum Building Efficiency Standard; or
											(ii)achieve
				equivalent or greater energy savings.
											(d)State
				certification of compliance with building codes
									(1)Requirement
										(A)In
				generalNot later than 3 years after the date of a certification
				under subsection (c), each State shall certify whether or not the State
				has—
											(i)achieved
				compliance under paragraph (3) with the certified State building energy code or
				the Minimum Building Efficiency Standard; or
											(ii)made significant
				progress under paragraph (4) toward achieving compliance with the certified
				State building energy code or the Minimum Building Efficiency Standard.
											(B)Repeat
				certificationsIf a State certifies progress toward achieving
				compliance, the State shall repeat the certification each year until the State
				certifies that the State has achieved compliance.
										(2)Measurement of
				complianceA certification under paragraph (1) shall include
				documentation of the rate of compliance based on—
										(A)independent
				inspections of a random sample of the new and renovated buildings covered by
				the code in the preceding year; or
										(B)an alternative
				method that yields an accurate measure of compliance.
										(3)Achievement of
				complianceA State shall be considered to achieve compliance
				under paragraph (1) if—
										(A)at least 90
				percent of new building space covered by the code in the preceding year
				substantially meets all the requirements of the code regarding energy
				efficiency, or achieves equivalent or greater energy savings; or
										(B)the estimated
				excess energy use of new and renovated buildings that did not meet the code in
				the preceding year, compared to a baseline of comparable buildings that meet
				the code, is not more than 5 percent of the estimated energy use of all new and
				renovated buildings covered by the code during the preceding year.
										(4)Significant
				progress toward achievement of compliance
										(A)In
				generalFor purposes of paragraph (1), a State shall be
				considered to have made significant progress toward achieving compliance if the
				State—
											(i)has developed and
				is implementing a plan for achieving compliance not later than 8 years after
				the date of enactment of the Practical Energy
				and Climate Plan Act of 2010, assuming continued adequate
				funding, including active training and enforcement programs;
											(ii)after 1 or more
				years of adequate funding, has demonstrated progress, in conformance with the
				plan described in clause (i), toward compliance;
											(iii)after 5 or more
				years of adequate funding, meets the requirements of paragraph (3) if 80
				percent is substituted for 90 percent or 10
				percent is substituted for 5 percent; and
											(iv)has not had more
				than 8 years of adequate funding.
											(B)Adequate
				fundingFor purposes of this paragraph, funding shall be
				considered adequate if the Federal Government provides to the States at least
				$50,000,000 for a fiscal year in funding and support for development and
				implementation of State building energy codes, including for training and
				enforcement.
										(C)Technical
				assistance to StatesThe Secretary shall make available technical
				assistance to States to implement this section, including procedures and
				technical analysis for States—
											(i)to demonstrate
				that the code provisions of the States achieve equivalent or greater energy
				savings than the Minimum Building Efficiency Standard;
											(ii)to document the
				rate of compliance with a building energy code; and
											(iii)to improve and
				implement State residential and commercial building energy efficiency
				codes.
											(D)Voluntary
				advanced codes and standards
											(i)In
				generalThe Secretary shall support the development of voluntary
				advanced model codes and standards for residential and commercial buildings
				that achieve energy savings of at least 30 percent compared to the Minimum
				Building Efficiency Standard, for use in—
												(I)building
				design;
												(II)voluntary and
				market transformation programs;
												(III)incentive
				criteria; and
												(IV)voluntary
				adoption by States.
												(ii)UpdatesThe
				voluntary advanced model codes and standards shall be updated at least once
				every 3 years.
											(e)Compliance
									(1)Validation of
				certification
										(A)In
				generalSubject to subparagraph (B), not later than 60 days after
				the date of receipt of certification required by subsection (c), the Secretary
				shall inform the submitting State in writing of whether the Secretary validates
				the certification and, if not validated, the reasons for not validating the
				certification as submitted.
										(B)DeferralOn
				the request of the State, the Secretary may defer the validation decision for
				an additional 90 days.
										(C)NoncomplianceAny
				State for which the Secretary has not accepted a certification by a deadline
				under subsection (c) or (d) shall be considered out of compliance with this
				section.
										(2)Local
				governmentIn any State that is out of compliance with this
				section, a local government may be considered in compliance with this section
				by meeting the certification requirements under subsections (c) and (d).
									(3)Annual reports
				by Secretary
										(A)In
				generalThe Secretary shall annually submit to Congress, and
				publish in the Federal Register, a report that describes—
											(i)the status of
				Minimum Building Efficiency Standards;
											(ii)the status of
				code adoption and compliance in the States; and
											(iii)implementation
				of this section.
											(B)ImpactsThe
				report shall include estimates of impacts of past action under this section,
				and potential impacts of further action, on lifetime energy use by buildings
				and resulting energy costs to individuals and businesses.
										(4)Consideration
				in grant processThe Secretary shall consider as a factor of any
				grants to be awarded by the Department to States whether or not the State has
				achieved compliance or is making significant progress towards achieving
				compliance under paragraphs (3) and (4) of subsection (d).
									(f)Availability of
				implementation assistance funding
									(1)In
				general
										(A)RequirementThe
				Secretary shall provide implementation assistance funding to States and local
				governments to implement this section, and to improve and implement State
				residential and commercial building energy efficiency codes, including
				increasing and verifying compliance with the codes and training of State and
				local building code officials.
										(B)State
				actionsIn determining whether, and in what amount, to provide
				implementation assistance funding under this subsection, the Secretary shall
				consider the actions proposed by the State—
											(i)to implement this
				section;
											(ii)to improve and
				implement residential and commercial building energy efficiency codes;
				and
											(iii)to promote
				building energy efficiency through the use of the codes.
											(2)Additional
				fundingAdditional funding shall be provided under this
				subsection for implementation of a plan to achieve and document at least a
				90-percent rate of compliance with residential and commercial building energy
				efficiency codes, based on energy performance—
										(A)to a State that
				has adopted and is implementing, on a statewide basis—
											(i)a
				residential building energy efficiency code that meets or exceeds the
				requirements of the 2009 IECC, or any succeeding version of that code that has
				received an affirmative determination from the Secretary under subsection
				(a)(2)(A)(i); and
											(ii)a commercial
				building energy efficiency code that meets or exceeds the requirements of the
				ASHRAE Standard 90.1–2007, or any succeeding version of that standard that has
				received an affirmative determination from the Secretary under subsection
				(a)(2)(A)(i); or
											(B)in a State in
				which there is no statewide energy code for either residential buildings or
				commercial buildings, or in which State codes fail to comply with subparagraph
				(A), to a local government that has adopted and is implementing residential and
				commercial building energy efficiency codes, as described in subparagraph
				(A).
										(3)TrainingOf
				the amounts made available under this subsection, the State may use amounts
				required, but not to exceed $500,000 per State, to train State and local
				building code officials to implement and enforce codes described in paragraph
				(2).
									(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection—
										(A)$300,000,000 for
				each of fiscal years 2011 through 2015; and
										(B)such sums as are
				necessary for fiscal year 2016 and each fiscal year
				thereafter.
										.
					(b)Definition of
			 IECCSection 303 of the Energy Conservation and Production Act
			 (42 U.S.C. 6832) is amended by adding at the end the following:
						
							(17)IECCThe
				term IECC means the International Energy Conservation
				Code.
							.
					BFederal
			 buildings
				211.Energy
			 efficient Federal buildingsSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended—
					(1)by redesignating the second subsection (f)
			 (relating to large capital energy investments) as subsection (g); and
					(2)by adding at the end the following:
						
							(h)Energy
				efficient Federal buildings
								(1)In
				generalTo the maximum extent practicable, each Federal agency
				shall ensure that any new Federal building is designed in a manner to enhance
				energy efficiency, including—
									(A)by complying with
				paragraphs (2) and (3); and
									(B)by identifying
				and analyzing impacts from energy usage and alternative energy sources in all
				environmental impact statements or similar analyses required under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) for proposals covering new or expanded
				Federal facilities.
									(2)First
				stageTo the maximum extent practicable, each Federal agency
				shall ensure that any Federal building that enters the design phase on or after
				January 1, 2012—
									(A)is designed to
				exceed national building performance standards;
									(B)makes appropriate
				use of cost-effective, innovative technologies and strategies to minimize
				consumption of energy, water, and materials; and
									(C)is located in
				accordance with a process that considers sites with convenient access to public
				transportation alternatives.
									(3)Second
				stageTo the maximum extent practicable, each Federal agency
				shall ensure that any Federal building that enters the design phase on or after
				January 1, 2020, is designed to achieve net-zero energy use by January 1,
				2030.
								.
					CHomes and
			 Buildings Energy Retrofits Program
				221.DefinitionsIn this subtitle:
					(1)CostThe term cost has the meaning
			 given the term in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a).
					(2)Direct loanThe term direct loan has the
			 meaning given the term in section 502 of the Federal Credit Reform Act of 1990
			 (2 U.S.C. 661a).
					(3)Loan
			 guaranteeThe term loan
			 guarantee has the meaning given the term in section 502 of the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661a).
					(4)ProgramThe term Program means the
			 Homes and Buildings Energy Retrofits Program established by section 242.
					(5)SecretaryThe term Secretary means the
			 Secretary of Energy.
					(6)SecurityThe term security has the
			 meaning given the term in section 2 of the Securities Act of 1933 (15 U.S.C.
			 77b).
					(7)StateThe term State means—
						(A)a State;
						(B)the District of Columbia;
						(C)the Commonwealth of Puerto Rico; and
						(D)any other territory or possession of the
			 United States.
						222.Homes and Buildings Energy Retrofits
			 Program
					(a)EstablishmentThere is established in the Department of
			 Energy a program to be known as the Homes and Buildings Energy Retrofits
			 Program, which shall have annual target energy efficiency retrofit rates
			 of—
						(1)5 percent for
			 homes; and
						(2)2 percent for
			 commercial buildings.
						(b)Eligibility criteria
						(1)In generalIn administering the Program, the Secretary
			 shall establish eligibility criteria for applicants for financial assistance
			 under subsection (c) who can offer financial products and programs consistent
			 with the purposes of this subtitle.
						(2)CriteriaCriteria for applicants shall—
							(A)take into account—
								(i)expected energy
			 savings;
								(ii)percentage
			 electricity rate increases in areas to be served by the applicant that are
			 attributable to implementation of the Federal diverse energy standard;
								(iii)the number and type of buildings that can
			 be served by the applicant, the size of the potential market, and the scope of
			 the program (in terms of measures or technologies to be used);
								(iv)the ability of the applicant to
			 successfully execute the proposed program and maintain the performance of the
			 proposed projects and investments;
								(v)financial criteria, as applicable,
			 including the ability of the applicant to raise private capital or other
			 sources of funds for the proposed program;
								(vi)criteria that enable the Secretary to
			 determine sound program design, including—
									(I)an assurance of credible energy efficiency
			 or renewable energy generation performance; and
									(II)financial product or program design that
			 effectively reduces barriers posed by traditional financing programs;
									(vii)such criteria, standards, guidelines, and
			 mechanisms as will enable the Secretary, to the maximum extent practicable, to
			 communicate to program sponsors and originators, servicers, and sellers of
			 financial obligations the eligibility of loans for resale;
								(viii)the ability of the applicant to report
			 relevant data on program performance; and
								(ix)the ability of the applicant to use
			 incentives or marketing techniques that are likely to result in successful
			 market penetration; and
								(B)encourage—
								(i)use of technologies that are either
			 well-established or new, but demonstrated to be reliable;
								(ii)applicants that can offer building owners
			 or lessees payment plans generally designed to permit the combination of energy
			 payments and assessments or charges from the installation or payments
			 associated with financing to be lower than the energy payments prior to
			 installing energy efficiency measures or on-site renewable energy
			 technologies;
								(iii)applicants that will use repayment
			 mechanisms convenient for building owners, such as tax-increment financing,
			 special tax districts, on-utility-bill repayment, or other mechanisms;
								(iv)applicants that can provide convenience for
			 building owners by combining participation in the lending program with—
									(I)processing for tax credits and other
			 incentives; and
									(II)technical assistance in selecting and
			 working with vendors to provide energy efficiency measures or on-site renewable
			 energy generation systems;
									(v)applicants the projects of which will use
			 contractors that hire within a 50-mile radius of the project, or as close as is
			 practicable;
								(vi)applicants that will use materials and
			 technologies manufactured in the United States;
								(vii)partnerships with or other involvement of
			 State workforce investment boards, labor organizations, community-based
			 organizations, State-approved apprenticeship programs, and other job training
			 entities; and
								(viii)applicants that can provide financing
			 programs or financial products that mitigate barriers other than the initial
			 expense of installing measures or technologies, such as unfavorable lease
			 terms.
								(3)Diverse portfolioIn establishing criteria and selecting
			 applicants to receive financial assistance under subsection (c), the Secretary
			 shall select a portfolio of investments that reaches a diversity of building
			 owners and lessees, including—
							(A)individual homeowners or lessees;
							(B)multifamily apartment building owners or
			 lessees;
							(C)condominium owners associations;
							(D)commercial building owners or lessees,
			 including multi-tenant commercial properties;
							(E)industrial building owners or lessees;
			 and
							(F)schools, hospitals, and other buildings
			 designated by the Secretary.
							(c)Financial assistance
						(1)In generalFor applicants determined to be eligible
			 under criteria established under subsection (b), the Secretary may provide
			 financial assistance in the form of direct loans, letters of credit, loan
			 guarantees, insurance products, other credit enhancements or debt instruments
			 (including securitization or indirect credit support), or other financial
			 products to promote the widespread deployment of, and mobilize private sector
			 support of credit and investment institutions for, energy efficiency measures
			 and on-site renewable energy generation systems in buildings.
						(2)Financial productsThe Secretary—
							(A)in cooperation with Federal, State, local,
			 and private sector entities, shall develop debt instruments that provide for
			 the aggregation of, or directly aggregate, programs for the deployment of
			 energy efficiency measures and on-site renewable energy generation systems on a
			 scale appropriate for residential, commercial, or industrial applications;
			 and
							(B)may insure, guarantee, purchase, and make
			 commitments to purchase any debt instrument associated with the deployment of
			 clean energy technologies (including subordinated securities) for the purpose
			 of enhancing the availability of private financing for the deployment of energy
			 efficiency measures and on-site renewable energy generation systems.
							(3)Application review
							(A)In generalTo the maximum extent practicable and
			 consistent with sound business practices, the Secretary shall seek to expedite
			 reviews of applications for credit support under this subtitle in order to
			 communicate to applicants in a timely manner the likelihood of support so that
			 the applicants can seek private capital in order to receive final
			 approval.
							(B)MechanismsIn carrying out this paragraph, the
			 Secretary shall consider using mechanisms such as—
								(i)a system for conditional pre-approval that
			 informs applicants that final applicants will be approved, if established
			 conditions are met;
								(ii)clear guidelines that communicate to
			 applicants what level of performance on eligibility criteria will ensure
			 approval for credit support or resale;
								(iii)in the case of an applicant portfolio of
			 more than 300 loans or other financial arrangement, an expedited review based
			 on statistical sampling to ensure that the loan or other financial arrangement
			 meets the eligibility criteria; and
								(iv)in the case of an applicant with a
			 demonstrated track record with respect to successfully originating eligible
			 loans or other financial arrangements and who meets appropriate other criteria
			 determined by the Secretary, a system for delegating responsibility for meeting
			 eligibility criteria that includes appropriate protections such as buy-back
			 mechanisms in the event criteria are determined not to have been met.
								(C)Disposition of debt or
			 interestThe Secretary may
			 acquire, hold, and sell or otherwise dispose of, pursuant to commitments or
			 otherwise, any debt associated with the deployment of clean energy technologies
			 or interest in the debt.
							(D)Pricing
								(i)In generalThe Secretary may establish requirements,
			 and impose charges or fees, which may be regarded as elements of pricing, for
			 different classes of applicants, originators, sellers, servicers, or
			 services.
								(ii)Classification of applicants, originators,
			 sellers and servicersFor the
			 purpose of clause (i), the Secretary may classify applicants, originators,
			 sellers and servicers as necessary to promote transparency and liquidity and
			 properly characterize the risk of default.
								(E)Secondary market support
								(i)In generalThe Secretary may lend on the security of,
			 and make commitments to lend on the security of, any debt that the Secretary
			 has insured, guaranteed, issued or is authorized to purchase under this
			 section.
								(ii)Authorized actionsOn such terms and conditions as the
			 Secretary may prescribe, the Secretary may—
									(I)give security;
									(II)insure;
									(III)guarantee;
									(IV)purchase;
									(V)sell;
									(VI)pay interest or other return; and
									(VII)issue notes, debentures, bonds, or other
			 obligations or securities.
									(F)Lending activities
								(i)In generalThe Secretary shall determine—
									(I)the volume of the lending activities of the
			 Program; and
									(II)the types of loan ratios, risk profiles,
			 interest rates, maturities, and charges or fees in the secondary market
			 operations of the Program.
									(ii)ObjectivesDeterminations under clause (i) shall be
			 consistent with the objectives of—
									(I)providing an attractive investment
			 environment for programs that install energy efficiency measures or on-site
			 renewable energy generation technologies;
									(II)making the operations of the Program
			 self-supporting over a reasonable time frame;
									(III)encouraging, and not crowding out,
			 reasonably priced private financing mechanisms and institutions; and
									(IV)advancing the goals established under this
			 subtitle.
									(G)Exempt securitiesAll securities issued, insured, or
			 guaranteed by the Secretary shall, to the same extent as securities that are
			 direct obligations of or obligations guaranteed as to principal or interest by
			 the United States, be considered to be exempt securities within the meaning of
			 the laws administered by the Securities and Exchange Commission.
							223.General provisions
					(a)Periodic reportsNot later than 1 year after commencement of
			 operation of the Program and at least biannually thereafter, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives a report
			 that includes a description of the Program in meeting the purpose and goals
			 established by or pursuant to this subtitle.
					(b)Audits by the Comptroller General
						(1)In generalThe programs, activities, receipts,
			 expenditures, and financial transactions of the Program shall be subject to
			 audit by the Comptroller General of the United States under such rules and
			 regulations as may be prescribed by the Comptroller General.
						(2)AccessThe representatives of the Government
			 Accountability Office shall—
							(A)have access to the personnel and to all
			 books, accounts, documents, records (including electronic records), reports,
			 files, and all other papers, automated data, things, or property belonging to,
			 under the control of, or in use by the Program, or any agent, representative,
			 attorney, advisor, or consultant retained by the Program, and necessary to
			 facilitate the audit;
							(B)be afforded full facilities for verifying
			 transactions with the balances or securities held by depositories, fiscal
			 agents, and custodians;
							(C)be authorized to obtain and duplicate any
			 such books, accounts, documents, records, working papers, automated data and
			 files, or other information relevant to the audit without cost to the
			 Comptroller General; and
							(D)have the right of access of the Comptroller
			 General to such information pursuant to section 716(c) of title 31, United
			 States Code.
							(3)Assistance and cost
							(A)In generalFor the purpose of conducting an audit
			 under this subsection, the Comptroller General may, in the discretion of the
			 Comptroller General, employ by contract, without regard to section 3709 of the
			 Revised Statutes (41 U.S.C. 5), professional services of firms and
			 organizations of certified public accountants for temporary periods or for
			 special purposes.
							(B)Reimbursement
								(i)In generalOn the request of the Comptroller General,
			 the Secretary shall reimburse the General Accountability Office for the full
			 cost of any audit conducted by the Comptroller General under this
			 subsection.
								(ii)CreditingSuch reimbursements shall—
									(I)be credited to the appropriation account
			 entitled Salaries and Expenses, Government Accountability Office
			 at the time at which the payment is received; and
									(II)remain available until expended.
									224.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this subtitle $2,000,000,000.
				DRural energy
			 savings program
				231.Rural energy
			 savings programTitle VI of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 note et seq.)
			 is amended by adding at the end the following:
					
						6407.Rural energy
				savings program
							(a)DefinitionsIn
				this section:
								(1)Eligible
				entityThe term eligible entity means—
									(A)any public power
				district, public utility district, or similar entity, or any electric
				cooperative described in sections 501(c)(12) or 1381(a)(2)(C) of the Internal
				Revenue Code of 1986, that borrowed and repaid, prepaid, or is paying an
				electric loan made or guaranteed by the Rural Utilities Service (or any
				predecessor agency); or
									(B)any entity
				primarily owned or controlled by an entity or entities described in
				subparagraph (A).
									(2)Energy
				efficiency measuresThe term
				energy efficiency measures means, for or at property served by
				an eligible entity, structural improvements and investments in cost-effective,
				commercial off-the-shelf technologies to reduce home, barn, and permanent farm
				structure energy use.
								(3)Qualified
				consumerThe term qualified consumer means a
				consumer served by an eligible entity that has the ability to repay a loan made
				under subsection (c), as determined by an eligible entity.
								(4)SecretaryThe term Secretary means the
				Secretary of Agriculture, acting through the Rural Utilities Service.
								(b)Loans and grants
				to eligible entities
								(1)Loans
				authorizedSubject to
				paragraph (2), the Secretary shall make loans to eligible entities that agree
				to use the loan funds to make loans to qualified consumers as described in
				subsection (c) for the purpose of implementing energy efficiency
				measures.
								(2)List, plan, and
				measurement and verification required
									(A)In
				generalAs a condition to
				receiving a loan or grant under this subsection, an eligible entity
				shall—
										(i)establish a list
				of energy efficiency measures that is expected to decrease energy use or costs
				of qualified consumers;
										(ii)prepare an implementation plan for use of
				the loan funds; and
										(iii)provide for
				appropriate measurement and verification to ensure the effectiveness of the
				energy efficiency loans made by the eligible entity and that there is no
				conflict of interest in the carrying out of this section.
										(B)Revision of list
				of energy efficiency measuresAn eligible entity may update the
				list required under subparagraph (A)(i) to account for newly available
				efficiency technologies, subject to the approval of the Secretary.
									(C)Existing energy
				efficiency programsAn
				eligible entity that, on or before the date of the enactment of this section or
				within 60 days after such date, has already established an energy efficiency
				program for qualified consumers may use an existing list of energy efficiency
				measures, implementation plan, or measurement and verification system of that
				program to satisfy the requirements of subparagraph (A) if the Secretary
				determines the list, plans, or systems are consistent with the purposes of this
				section.
									(3)No
				interestA loan under this subsection shall bear no
				interest.
								(4)RepaymentA loan under this subsection shall be
				repaid not more than 10 years from the date on which an advance on the loan is
				first made to the eligible entity.
								(5)Loan fund
				advancesThe Secretary may provide eligible entities with a
				schedule of not more than 10 years for advances of loan funds, except that any
				advance of loan funds to an eligible entity in any single year shall not exceed
				50 percent of the approved loan amount.
								(6)Jump-start
				grantsThe Secretary may make grants available to eligible
				entities selected to receive a loan under this subsection in order to assist an
				eligible entity to defray costs, including costs of contractors for equipment
				and labor, except that no eligible entity may receive a grant amount that is
				greater than four percent of the loan amount.
								(c)Loans to
				qualified consumers
								(1)Terms of
				loansLoans made by an eligible entity to qualified consumers
				using loan funds provided by the Secretary under subsection (b)—
									(A)may bear interest,
				not to exceed 3 percent, to be used for purposes that include establishing a
				loan loss reserve and to offset personnel and program costs of eligible
				entities to provide the loans;
									(B)shall finance
				energy efficiency measures for the purpose of decreasing energy usage or costs
				of the qualified consumer by an amount such that a loan term of not more than
				10 years will not pose an undue financial burden on the qualified consumer, as
				determined by the eligible entity;
									(C)shall not be used
				to fund energy efficiency measures made to personal property unless the
				personal property—
										(i)is
				or becomes attached to real property as a fixture; or
										(ii)is a manufactured
				home;
										(D)shall be repaid
				through charges added to the electric bill of the qualified consumer;
				and
									(E)shall require an
				energy audit by an eligible entity to determine the impact of proposed energy
				efficiency measures on the energy costs and consumption of the qualified
				consumer.
									(2)ContractorsIn
				addition to any other qualified general contractor, eligible entities may serve
				as general contractors.
								(d)Measurement and
				verification, training, and technical assistance
								(1)Contract
				authorizedNot later than 90
				days after the date of enactment of this section, the Secretary—
									(A)shall establish a plan for measurement and
				verification, training, and technical assistance of the program; and
									(B)may enter into 1 or more contracts for the
				purposes of—
										(i)providing measurement and verification
				activities; and
										(ii)developing a program to provide technical
				assistance and training to the employees of eligible entities to carry out this
				section.
										(2)Use of
				subcontractors authorizedA qualified entity that enters into a
				contract under paragraph (1) may use subcontractors to assist the qualified
				entity in performing the contract.
								(e)Fast start
				demonstration projects
								(1)Demonstration
				projects requiredThe Secretary shall enter into agreements with
				eligible entities (or groups of eligible entities) that have energy efficiency
				programs described in subsection (b)(2)(C) to establish energy efficiency loan
				demonstration projects consistent with the purposes of this section.
								(2)Evaluation
				criteriaIn determining which eligible entities to award loans
				under this section, the Secretary shall take into consideration entities
				that—
									(A)implement
				approaches to energy audits or investments in energy efficiency measures that
				yield measurable and predictable savings;
									(B)use measurement
				and verification processes to determine the effectiveness of energy efficiency
				loans made by eligible entities;
									(C)include training
				for employees of eligible entities, including any contractors of such entities,
				to implement or oversee the activities described in subparagraphs (A) and
				(B);
									(D)provide for the
				participation of a majority of eligible entities in a State;
									(E)reduce the need
				for generating capacity;
									(F)provide efficiency
				loans to—
										(i)not fewer than 20,000 consumers, in the
				case of a single eligible entity; or
										(ii)not fewer than 80,000 consumers, in the
				case of a group of eligible entities; and
										(G)serve areas where
				a large percentage of consumers reside—
										(i)in
				manufactured homes; or
										(ii)in housing units
				that are more than 50 years old.
										(3)Deadline for
				implementationThe agreements
				required by paragraph (1) shall be entered into not later than 90 days after
				the date of enactment of this section.
								(4)Effect on
				availability of loans nationallyNothing in this subsection shall
				delay the availability of loans to eligible entities on a national basis
				beginning not later than 180 days after the date of enactment of this
				section.
								(5)Additional
				demonstration project authority
									(A)In
				generalThe Secretary may conduct demonstration projects in
				addition to the project required by paragraph (1).
									(B)Inapplicability
				of certain criteriaThe additional demonstration projects may be
				carried out without regard to subparagraphs (D), (F), or (G) of paragraph
				(2).
									(f)Additional
				authorityThe authority provided in this section is in addition
				to any authority of the Secretary to offer loans or grants under any other
				law.
							(g)Authorization of
				appropriations
								(1)In
				generalThere is authorized
				to be appropriated to the Secretary for fiscal year 2010 $993,000,000 to carry
				out this section, to remain available until expended.
								(2)Amounts for
				loans, grants, staffingOf
				the amounts appropriated pursuant to the authorization of appropriations in
				paragraph (1), the Secretary shall make available—
									(A)$755,000,000 for
				the purpose of covering the cost of direct loans to eligible entities under
				subsection (b) to subsidize gross obligations in the principal amount of not to
				exceed $4,900,000,000;
									(B)$27,000,000 for activities under subsection
				(d);
									(C)$200,000,000 for
				jump-start grants authorized by subsection (b)(6); and
									(D)$1,100,000 for
				each of fiscal years 2010 through 2019 for 10 additional employees of the Rural
				Utilities Service to carry out this section.
									(h)Effective
				periodSubject to subsection (h)(1) and except as otherwise
				provided in this section, the loans, grants, and other expenditures required to
				be made under this section are authorized to be made during each of fiscal
				years 2010 through 2015.
							(i)Regulations
								(1)In
				generalExcept as otherwise provided in this subsection, not
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate such regulations as are necessary to implement this
				section.
								(2)ProcedureThe
				promulgation of the regulations and administration of this section shall be
				made without regard to—
									(A)chapter 35 of
				title 44, United States Code (commonly known as the Paperwork Reduction
				Act); and
									(B)the Statement of
				Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
				13804), relating to notices of proposed rulemaking and public participation in
				rulemaking.
									(3)Congressional
				review of agency rulemakingIn carrying out this section, the
				Secretary shall use the authority provided under section 808 of title 5, United
				States Code.
								(4)Interim
				regulationsNotwithstanding
				paragraphs (1) and (2), to the extent regulations are necessary to carry out
				any provision of this section, the Secretary shall implement such regulations
				through the promulgation of an interim
				rule.
								.
				EIndustrial energy
			 efficiency
				241.State
			 partnership industrial energy efficiency revolving loan programSection 399A of the Energy Policy and
			 Conservation Act (42 U.S.C. 6371h–1) is amended—
					(1)in the section heading, by inserting
			 and
			 industry before the period at the end;
					(2)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
					(3)by inserting after subsection (g) the
			 following:
						
							(h)State
				partnership industrial energy efficiency revolving loan program
								(1)In
				generalThe Secretary shall carry out a program under which the
				Secretary shall provide grants to eligible lenders to pay the Federal share of
				creating a revolving loan program under which loans are provided to commercial
				and industrial manufacturers to implement commercially available technologies
				or processes that significantly—
									(A)reduce systems
				energy intensity, including the use of energy intensive feedstocks; and
									(B)improve the
				industrial competitiveness of the United States.
									(2)Eligible
				lendersTo be eligible to receive cost-matched Federal funds
				under this subsection, a lender shall—
									(A)be a community
				and economic development lender that the Secretary certifies meets the
				requirements of this subsection;
									(B)lead a
				partnership that includes participation by, at a minimum—
										(i)a
				State government agency; and
										(ii)a private
				financial institution or other provider of loan capital;
										(C)submit an
				application to the Secretary, and receive the approval of the Secretary, for
				cost-matched Federal funds to carry out a loan program described in paragraph
				(1); and
									(D)ensure that
				non-Federal funds are provided to match, on at least a dollar-for-dollar basis,
				the amount of Federal funds that are provided to carry out a revolving loan
				program described in paragraph (1).
									(3)AwardThe
				amount of cost-matched Federal funds provided to an eligible lender shall not
				exceed $100,000,000 for any fiscal year.
								(4)Recapture of
				awards
									(A)In
				generalAn eligible lender that receives an award under paragraph
				(1) shall be required to repay to the Secretary an amount of cost-match Federal
				funds, as determined by the Secretary under subparagraph (B), if the eligible
				lender is unable or unwilling to operate a program described in this subsection
				for a period of not less than 10 years beginning on the date on which the
				eligible lender first receives funds made available through the award.
									(B)Determination
				by SecretaryThe Secretary shall determine the amount of
				cost-match Federal funds that an eligible lender shall be required to repay to
				the Secretary under subparagraph (A) based on the consideration by the
				Secretary of—
										(i)the amount of
				non-Federal funds matched by the eligible lender;
										(ii)the amount of
				loan losses incurred by the revolving loan program described in paragraph (1);
				and
										(iii)any other
				appropriate factor, as determined by the Secretary.
										(C)Use of
				recaptured cost-match Federal fundsThe Secretary may distribute
				to eligible lenders under this subsection each amount received by the Secretary
				under this paragraph.
									(5)Eligible
				projectsA program for which cost-matched Federal funds are
				provided under this subsection shall be designed to accelerate the
				implementation of industrial and commercial applications of technologies or
				processes that—
									(A)improve energy
				efficiency;
									(B)enhance the
				industrial competitiveness of the United States; and
									(C)achieve such
				other goals as the Secretary determines to be appropriate.
									(6)EvaluationThe
				Secretary shall, to the maximum extent practicable, evaluate applications for
				cost-matched Federal funds under this subsection taking into
				consideration—
									(A)the description
				of the program to be carried out with the cost-matched Federal funds;
									(B)the commitment to
				provide non-Federal funds in accordance with paragraph (2)(D);
									(C)program
				sustainability;
									(D)the capability of
				the applicant;
									(E)the quantity of
				energy savings or energy feedstock minimization;
									(F)percentage
				electricity rate increases in areas to be served by the applicant that are
				attributable to implementation of the Federal diverse energy standard
				established under section 610 of the Public Utility Regulatory Policies Act of
				1978;
									(G)the ability to
				fund energy efficient projects on a timely basis after the date of the grant
				award; and
									(H)such other
				factors as the Secretary determines appropriate.
									(7)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $500,000,000 for each of fiscal years 2010 through
				2014.
								.
					FAppliance and
			 equipment efficiency standards 
				251.Appliance and
			 equipment efficiency
					(a)CoverageSection
			 322(a) of the Energy Policy and Conservation Act (42 U.S.C. 6292(a)) is
			 amended—
						(1)by designating
			 paragraph (20) as paragraph (21); and
						(2)by inserting
			 after paragraph (19) the following:
							
								(20)Computer
				monitors and
				displays.
								.
						(b)Energy
			 conservation standardsSection 325(l) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(l)) is amended—
						(1)by striking
			 paragraph (19) each place it appears and inserting
			 paragraph (21);
						(2)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking may and
			 inserting shall; and
						(3)in paragraph (3),
			 insert and computer monitors and displays after
			 television sets.
						(c)Definition of
			 industrial equipmentSection 340(2)(B) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6311(2)(B)) is amended—
						(1)in clause (xi),
			 by striking and at the end;
						(2)in clause (xii),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(xiii)other
				equipment.
								.
						(d)Covered
			 equipmentSection 342 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6313) is amended by adding at the end the following:
						
							(g)Covered
				EquipmentThe Secretary shall establish an energy conservation
				standard for each type or class of covered
				equipment.
							.
					(e)Report on
			 efficiency standards for additional consumer products and commercial and
			 industrial equipmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Energy shall submit to the Committee on
			 Energy and Commerce of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report that identifies—
						(1)consumer products
			 and commercial and industrial equipment not covered by efficiency standards (as
			 of the date of enactment of this Act) that have significant national energy
			 savings potential, as determined by the Secretary;
						(2)levels of
			 potential energy savings for products and equipment identified under paragraph
			 (1);
						(3)which of the
			 products and equipment identified under paragraph (1) are likely, prima facie,
			 to qualify as covered under authority of the Secretary in existence on the date
			 of enactment of this Act, and a plan for formal review of those products and
			 equipment under existing authority; and
						(4)which of the
			 products identified under paragraph (1) require additional authority for the
			 Secretary to be covered.
						252.Federal
			 procurement of energy efficient productsSection 553(b) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8259b(b)) is amended—
					(1)by striking paragraph (1) and inserting the
			 following:
						
							(1)RequirementExcept
				as provided in paragraph (2), beginning on the date of enactment of the
				Practical Energy and Climate Plan Act of
				2010, the head of an agency shall procure, for not less than 95
				percent of the new contract actions, task orders, and delivery orders for
				products and services (other than for weapon systems) for the agency—
								(A)an Energy Star
				rated product or product with better energy efficiency than an Energy Star
				rated product;
								(B)a FEMP designated
				product;
								(C)if neither an
				Energy Star product nor a FEMP designated product exist, a similarly designated
				product, as determined by the head of the agency; or
								(D)a designated
				innovative product to enhance energy savings or production of on-site energy in
				furtherance of technology demonstration and commercialization, as determined by
				the head of the agency.
								;
				and
					(2)by adding at the
			 end the following:
						
							(4)Best management
				practicesThe head of an agency shall implement best management
				practices for the energy-efficient management of servers and Federal data
				centers of the
				agency.
							.
					IIIDiverse
			 domestic power
			301.Federal
			 diverse energy standard
				(a)In
			 generalTitle VI of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2601 et seq.) is amended by adding at the end the
			 following:
					
						610.Federal
				diverse energy standard
							(a)DefinitionsIn
				this section:
								(1)Advanced coal
				generationThe term advanced coal generation means
				the generation of electricity produced from coal by a new or existing coal
				generating facility that captures and permanently sequesters, stores (including
				for enhanced oil recovery), or reuses (in a manner so that reuse provides
				equivalent long-term sequestration as from sequestration or storage) at least
				80 percent of greenhouse gases produced by the facility.
								(2)Base quantity
				of electricity
									(A)In
				generalThe term base quantity of electricity means
				the total quantity of electricity sold by an electric utility to electric
				consumers in a calendar year.
									(B)ExclusionThe
				term base quantity of electricity does not include electricity
				generated by a hydroelectric facility (but excluding qualified hydropower)
				owned by an electric utility or sold under contract or rate order to an
				electric utility to meet the needs of the retail customers of the
				utility.
									(3)Distributed
				generation facilityThe term distributed generation
				facility means a facility at or near a customer site that provides
				electric energy to 1 or more customers for purposes other than resale other
				than to a utility through a net metering arrangement.
								(4)Diverse
				energyThe term diverse energy means electric energy
				generated at a facility (including a distributed generation facility)
				from—
									(A)advanced coal
				generation;
									(B)biomass;
									(C)coal mine
				methane;
									(D)end-user
				efficiency savings;
									(E)efficiency
				savings in power generation;
									(F)geothermal
				energy;
									(G)landfill and
				biogas;
									(H)marine and
				hydrokinetic renewable energy (as defined in section 632 of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17211));
									(I)qualified
				hydropower;
									(J)qualified nuclear
				energy;
									(K)solar
				energy;
									(L)waste-to-energy;
									(M)wind energy;
				and
									(N)any other energy
				source that will result in at least a 80-percent reduction in greenhouse gas
				emissions compared to average emissions of freely emitting sources in the
				calendar year prior to certification of the Secretary, as determined by the
				Secretary through rulemaking.
									(5)End-user
				efficiency savings
									(A)In
				generalThe term end-user efficiency savings
				means—
										(i)the quantity of
				electricity consumption avoided at a facility of an end-use consumer of
				electricity served by an electric utility that results from energy savings
				programs implemented by the electric utility; as compared to
										(ii)the average
				electricity consumption during the preceding 5-year period.
										(B)RegulationsNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall issue regulations to establish—
										(i)procedures and
				standards for defining and measuring electricity savings that will be eligible
				for meeting requirements of the Federal diverse energy standard established
				under this subsection;
										(ii)procedures to
				exclude erroneous attribution of energy savings, such as savings primarily due
				to factors exogenous to electric utility programs; and
										(iii)procedures for
				independent monitoring and verification of energy efficiency savings.
										(C)Retrofit
				programsThe Secretary shall, to the maximum extent practicable,
				consider actions taken to obtain end-user efficiency savings as actions for
				which assistance may be provided under the programs established under sections
				222 and 231 of the Practical Energy and
				Climate Plan Act of 2010.
									(D)Measurement,
				verification, and certificationEfficiency improvements described
				in subparagraph (A) shall be certified by the Secretary and subject to
				measurement and verification procedures established under subparagraph
				(B).
									(6)Efficiency
				savings in power generation
									(A)In
				generalThe term energy savings in power generation
				means the quantity of electricity generated for sale at an existing fossil fuel
				generation facility that is greater than the average quantity of electricity
				generated at the facility during the preceding 5-year period that is
				attributable to permanent efficiency improvements (such as the increment of
				electricity output of permanent facility upgrades to improve heat rate and
				resulting from a new combined heat and power system that is attributable to the
				facility improvements) made on or after the date of enactment of this section,
				if there is no increase in greenhouse gas emissions associated with the
				operation of the efficiency improvements as compared to the average greenhouse
				gas emissions during the preceding 3-year period.
									(B)Measurement and
				certificationEfficiency improvements described in subparagraph
				(A) shall be certified by the Secretary or the Commission.
									(7)Qualified
				hydropower
									(A)In
				generalThe term qualified hydropower means—
										(i)additional energy
				generated as a result of permanent efficiency improvements or capacity
				additions made during the preceding 3-year period beginning on or after the
				date of enactment of this section;
										(ii)additions of
				capacity made to existing nonhydroelectric dams; and
										(iii)new
				hydroelectric dams.
										(B)ExclusionThe
				term qualified hydropower does not include additional energy
				generated as a result of operational changes not directly associated with
				efficiency improvements or capacity additions.
									(C)Measurement and
				certificationEfficiency improvements and capacity additions
				described in subparagraph (A) shall be—
										(i)in the case of
				existing hydroelectric facilities, measured on the basis of the same water flow
				information used to determine a historic average annual generation baseline;
				and
										(ii)in the case of
				existing hydroelectric and nonhydroelectric facilities, certified by the
				Secretary or the Commission.
										(8)Qualified
				nuclear energyThe term qualified nuclear energy
				means energy from a nuclear generating unit placed in service on or after the
				date of enactment of this section.
								(b)Diverse energy
				requirement
								(1)Requirement
									(A)In
				generalSubject to subparagraph (B), each electric utility that
				sells electricity to electric consumers for a purpose other than resale shall
				obtain a percentage of the base quantity of electricity the electric utility
				sells to electric consumers in any calendar year from diverse energy.
									(B)PercentageExcept
				as provided in section 611, the percentage obtained in a calendar year under
				subparagraph (A) shall not be less than the amount specified in the following
				table:
										
											
												
													Calendar
						year:Minimum annual percentage:
													
													2015 through 201915
													
													2020 through 202420
													
													2025 through 202925
													
													2030 through 204930
													
													2050 50.
													
												
											
										
									(C)Interim
				reportsThe Secretary shall make periodic interim reports on
				deployment of diverse energy sources, including recommendations to
				utilities.
									(2)Means of
				complianceAn electric utility shall meet the requirements of
				paragraph (1) by—
									(A)submitting to the
				Secretary diverse energy credits issued under subsection (c);
									(B)making
				alternative compliance payments to the Secretary at a rate determined by the
				Secretary but not less than 5.0 cents per kilowatt hour (as adjusted for
				inflation under subsection (f)) if the electric utility does not elect to
				petition the Secretary to waive the requirements under subsection (d)(3)(C);
				or
									(C)a combination of
				activities described in subparagraphs (A) and (B).
									(3)Phase-inThe
				Secretary shall prescribe, by regulation, a reasonable phase-in of the
				requirements of paragraph (1) as the requirements apply to an electric utility
				that becomes subject to this section on or after January 1, 2013.
								(c)Federal diverse
				energy credit trading program
								(1)In
				generalNot later than January 1, 2011, the Secretary shall
				establish a Federal diverse energy credit trading program under which electric
				utilities shall submit to the Secretary Federal diverse energy credits to
				certify the compliance of the electric utilities with subsection (b)(1).
								(2)AdministrationAs
				part of the program, the Secretary shall—
									(A)issue diverse
				energy credits to generators of electric energy from diverse energy;
									(B)to the extent
				that diverse sources of electricity are used in combination with other sources
				of energy, issue credits only to the extent that the electricity generated is
				from diverse energy resources;
									(C)issue diverse
				energy credits to electric utilities associated with substantially similar
				State diverse energy standard compliance mechanisms pursuant to subsection
				(g);
									(D)ensure that a
				kilowatt hour, including the associated diverse energy credit shall be used
				only once for purposes of compliance with this Act;
									(E)ensure that, with
				respect to a purchaser that, as of the date of enactment of this section, has a
				purchase agreement from a diverse energy facility placed in service before that
				date, the credit associated with the generation of diverse energy under the
				contract is issued to the purchaser of the electric energy to the extent that
				the contract does not already provide for the allocation of the Federal credit;
				and
									(F)during any of
				calendar years 2015 through 2029, issue credits per kilowatt hour for
				demonstration coal generation of electricity produced from coal by a new or
				existing coal generating facility that captures and permanently sequesters,
				stores, or reuses at least 65 percent of greenhouse gases produced by the
				facility, which shall be equal to the product obtained by multiplying—
										(i)the kilowatt
				hours of electricity generated by a facility and supplied to the grid during
				the prior year; by
										(ii)during the same
				year, the ratio of—
											(I)the quantity of
				carbon dioxide captured from the facility and sequestered; bears to
											(II)the sum
				of—
												(aa)the quantity of
				carbon dioxide captured from the facility and sequestered; and
												(bb)the quantity of
				carbon dioxide emitted from the facility.
												(G)Temporary
				waiverSubject to approval by the Secretary, grant deferrals for
				a maximum of 3 years for submission of diverse energy credits to comply with
				subsection (b) upon approval of a plan—
										(i)submitted by the
				Governor of a State that demonstrates a State program will achieve equivalent
				levels of diverse energy deployment and usage by the end of the deferral
				period; or
										(ii)submitted by a
				utility that demonstrates, as a consequence of having facilities under
				construction at the time the plan is submitted, will achieve required levels of
				diverse energy deployment by the end of the deferral period.
										(3)Credit
				trading
									(A)In
				generalSubject to subparagraph (B), an electric utility that
				holds clean diverse credits in excess of the quantity of credits needed to
				comply with subsection (b) may transfer or sell the credits to another electric
				utility in the same utility holding company system or another electric
				utility.
									(B)Limitations
										(i)End-user energy
				savingsCredits issued for end-user energy savings may not be
				transferred or sold outside the State in which qualified electricity savings
				occur.
										(ii)Efficiency
				savings in power generationCredits issued for efficiency savings
				in power generation may not be transferred or sold outside the State in which
				the electricity is generated or the State in which the electricity is
				sold.
										(iii)Intrastate
				tradingNothing in this subparagraph prohibits the trading or
				sale of credits within the jurisdiction of a State.
										(4)Delegation of
				market function
									(A)In
				generalThe Secretary may delegate to—
										(i)an appropriate
				market-making entity the administration of a national diverse energy credit
				market for purposes of creating a transparent national market for the sale or
				trade of diverse energy credits; and
										(ii)regional
				entities the tracking of dispatch of diverse energy generation.
										(B)AdministrationAny
				delegation under subparagraph (A) shall ensure that the tracking and reporting
				of information concerning the dispatch of diverse energy generation is
				transparent, verifiable, and independent of any generation or load interests
				with obligations under this section.
									(d)Enforcement
								(1)Civil
				penaltiesAny electric utility that fails to meet the
				requirements of subsection (b) shall be subject to a civil penalty.
								(2)Amount of
				penaltyThe amount of the civil penalty shall be equal to the
				product obtained by multiplying—
									(A)the number of
				kilowatt-hours of electric energy sold to electric consumers in violation of
				subsection (b); by
									(B)200 percent of
				the value of the alternative compliance payment, as adjusted for inflation
				under subsection (f).
									(3)Mitigation or
				waiver
									(A)Penalty
										(i)In
				generalThe Secretary may mitigate or waive a civil penalty under
				this subsection if the electric utility is unable to comply with subsection (b)
				due to a reason outside of the reasonable control of the electric
				utility.
										(ii)AmountThe
				Secretary shall reduce the amount of any penalty determined under paragraph (2)
				by the amount paid by the electric utility to a State for failure to comply
				with the requirement of a State clean or renewable energy program if the State
				requirement is greater than the applicable requirement of subsection
				(b).
										(B)RequirementThe
				Secretary may waive the requirements of subsection (b) for a period of up to 5
				years with respect to an electric utility if the Secretary determines that the
				electric utility cannot meet the requirements due to a hurricane, tornado,
				fire, flood, earthquake, ice storm, or other natural disaster or act of God
				beyond the reasonable control of the utility.
									(4)Procedure for
				assessing penaltyThe Secretary shall assess a civil penalty
				under this subsection in accordance with the procedures prescribed by section
				333(d) of the Energy Policy and Conservation Act (42 U.S.C. 6303(d)).
								(e)Alternative
				compliance payments
								(1)In
				generalAn electric utility may satisfy the requirements of
				subsection (b), in whole or in part, by submitting in accordance with this
				subsection, in lieu of each Federal diverse energy credit or megawatt hour of
				demonstrated total annual electricity savings that would otherwise be due, a
				payment equal to the amount required under subsection (b) in accordance with
				such regulations as the Secretary may promulgate.
								(2)Payment to
				State fundsPayments made under this subsection shall be made
				directly to the State in which the electric utility is located, if the payments
				are deposited directly into a fund within the treasury of the State for use in
				accordance with paragraph (3).
								(3)Use of
				grantsThe Governor of any State may expend amounts in a State
				diverse energy escrow account solely for purposes of—
									(A)increasing the
				quantity of electric energy produced from a diverse energy source in the State;
				and
									(B)offsetting the
				costs of carrying out this section paid by electric consumers in the State
				through energy efficiency investments.
									(4)Information and
				reportsAs a condition of providing payments to a State under
				this subsection, the Secretary may require the Governor to keep such accounts
				or records, and furnish such information and reports, as the Secretary
				determines are necessary and appropriate for determining compliance with this
				subsection.
								(f)Inflation
				adjustmentNot later than December 31 of each year beginning in
				2011, the Secretary shall adjust for inflation the rate of the alternative
				compliance payment under subsection (b)(2)(B).
							(g)State
				programs
								(1)In
				generalSubject to paragraph (2), nothing in this section
				diminishes any authority of a State or political subdivision of a State to
				adopt or enforce any law or regulation respecting diverse energy or energy
				efficiency, or the regulation of electric utilities.
								(2)ComplianceExcept
				as provided in subsection (d)(3), no such law or regulation shall relieve any
				person of any requirement otherwise applicable under this section.
								(3)CoordinationThe
				Secretary, in consultation with States having such diverse energy programs,
				shall, to the maximum extent practicable, facilitate coordination between the
				Federal program and State programs.
								(4)Regulations
									(A)In
				generalThe Secretary, in consultation with States, shall
				promulgate regulations to ensure that an electric utility that is subject to
				the requirements of this section and is subject to a State renewable energy or
				diverse energy standard receives diverse energy credits if—
										(i)the electric
				utility complies with the State standard by generating or purchasing diverse
				energy or renewable energy certificates or credits representing diverse energy;
				or
										(ii)the State
				imposes or allows other mechanisms for achieving the State standard, including
				the payment of taxes, fees, surcharges, or other financial obligations.
										(B)Amount of
				creditsThe amount of credits received by an electric utility
				under this subsection shall equal—
										(i)in the case of
				subparagraph (A)(i), the quantity of diverse energy resulting from the
				generation or purchase by the electric utility of diverse energy; and
										(ii)in the case of
				subparagraph (A)(ii), the pro rata share of the electric utility, based on the
				contributions to the mechanism made by the electric utility or customers of the
				electric utility, in the State, of the quantity of diverse energy resulting
				from those mechanisms.
										(C)Prohibition on
				double countingThe regulations promulgated under this paragraph
				shall ensure that a kilowatt-hour associated with a diverse energy credit
				issued pursuant to this subsection shall not be used for compliance with this
				section more than once.
									(h)ReconsiderationNot
				later than January 15, 2017, and every 5 years thereafter, the Secretary shall
				review and make recommendations to Congress on the program established under
				this section.
							(i)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall promulgate regulations implementing this section.
							(j)Termination of
				authorityThis section and the authority provided by this section
				terminate on December 31,
				2051.
							.
				(b)Table of
			 contents amendmentThe table of contents of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by adding at
			 the end of the items relating to title VI the following:
					
						
							Sec. 610. Federal diverse energy
				standard.
						
						.
				302.Fossil fuel
			 generating facility retirement program
				(a)In
			 generalThe Administrator of the Environmental Protection Agency
			 (referred to in this section as the Administrator), in
			 consultation with the Secretary of Energy, shall establish an incentive program
			 to permanently retire conventional coal plants with the largest
			 pollution-related liabilities.
				(b)Retirement
			 agreement
					(1)In
			 generalAny electric generating unit that voluntarily enters into
			 a binding retirement agreement with the Administrator to permanently retire the
			 unit not later than December 31, 2018, shall be eligible for regulatory relief
			 described in subsection (c).
					(2)RequirementsThe Administrator shall establish such
			 requirements as are necessary to ensure that a retirement agreement described
			 in paragraph (1) establishes a legally binding requirement that the electric
			 generating unit subject to the agreement does not operate after January 1,
			 2019.
					(3)ProhibitionsIt
			 shall be unlawful for any person to operate an electric generating unit subject
			 to a retirement agreement under this section—
						(A)after January 1,
			 2019; or
						(B)in excess of the
			 average annual electrical production of the electric generating unit during the
			 3-year period ending on the date of enactment of this Act.
						(4)WaiverThe
			 Administrator may temporarily waive any provision of this subsection if the
			 Administrator determines that national or regional energy disruptions will
			 occur if a waiver is not provided.
					(c)Regulatory
			 reliefThe early retirement incentive program established under
			 this section shall authorize an alternative compliance mechanism for any
			 regulation of electric generating units pursuant to—
					(1)new source review
			 requirements under the Clean Air Act (42 U.S.C. 7401 et seq.);
					(2)existing unit
			 performance standards for greenhouse gas emissions under section 111(d) of the
			 Clean Air Act (42 U.S.C. 7411(d));
					(3)regulation of
			 hazardous air pollutants under section 112 of the Clean Air Act (42 U.S.C.
			 7412);
					(4)the final rule
			 entitled Regional Haze Regulations and Guidelines for Best Available
			 Retrofit Technology (BART) Determinations (70 Fed. Reg. 39104 (July 6,
			 2005));
					(5)regulation of
			 coal combustion waste water discharges from thermal generating units under
			 title III of the Federal Water Pollution Control Act (33 U.S.C. 1311 et seq.);
			 and
					(6)regulation of
			 cooling water intake structures under section 316(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1326(b)).
					303.Funding for
			 loan guarantees for advanced nuclear energy facilities
				(a)In
			 generalSection 1704 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16514) is amended—
					(1)in the section heading, by striking
			 Authorization of
			 Appropriations and inserting Funding;
					(2)in subsection
			 (a), in the subsection heading, by striking In general and
			 inserting Authorization
			 of appropriations; and
					(3)by adding at the
			 end the following:
						
							(c)Funding for
				loan guarantees for advanced nuclear energy facilities
								(1)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary for the cost of loan guarantees to promote the development of
				advanced nuclear energy facilities described in section 1703(b)(4)
				$360,000,000, to remain available until expended.
								(2)AdditionalityFunds
				provided under this subsection are in addition to authorities provided in any
				other Act.
								(3)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use for the cost of the loan guarantees described in
				paragraph (1) the funds transferred under that paragraph, without further
				appropriation.
								.
					(b)Conforming
			 amendmentThe table of contents in section 1(b) of the Energy
			 Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by striking
			 the item relating to section 1704 and inserting the following:
					
						
							Sec. 1704.
				Funding.
						
						.
				IVMeasurement and
			 review of energy and climate programs
			401.Measurement
			 and review of energy and climate change programs
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Energy, in consultation with the Administrator of
			 the Environmental Protection Agency and the Secretary of Transportation, shall
			 submit to the appropriate committees of Congress a list of Federal programs for
			 which the Comptroller General of the United States shall carry out a study that
			 monitors the progress of the programs in meeting the energy security and
			 greenhouse gas reduction goals under this Act.
				(b)Study
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and every 2 years thereafter, the Comptroller General of the United
			 States shall—
						(A)carry out a study
			 that monitors the progress of the programs described in subsection (a);
			 and
						(B)submit to the
			 appropriate committees of Congress a report containing the findings of the
			 study carried out under this subsection.
						(2)ContentsA
			 study and report carried out under paragraph (1) shall include—
						(A)an examination of
			 the effects the programs described in subsection (a) have had on—
							(i)the
			 consumption, production, and import of oil and petroleum products;
							(ii)national energy
			 production and demand;
							(iii)greenhouse gas
			 emissions; and
							(iv)the advancement
			 and deployment of technology; and
							(B)any
			 recommendations of the Comptroller General on improving the performance of the
			 programs.
						
